UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 Commission file number: 001-36451 Quest Resource Holding Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 51-0665952 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3481 Plano Parkway The Colony, Texas 75056 (Address of Principal Executive Offices and Zip Code) (972) 464-0004 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of May 1, 2016, there were outstanding 118,678,225 shares of the registrant’s common stock, $0.001 par value. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 2 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3. Quantitative and Qualitative Disclosures About Market Risk 16 Item4. Controls and Procedures 16 PART II. OTHER INFORMATION Item1. Legal Proceedings 16 Item1A. Risk Factors 16 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item3. Defaults Upon Senior Securities 16 Item4. Mine Safety Disclosures 17 Item5. Other Information 17 Item6. Exhibits 18 Signatures 19 1 PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) QUEST RESOURCE HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $705,486 and $586,941 as of March 31, 2016 and December 31, 2015, respectively Prepaid expenses and other current assets Total current assets Goodwill Intangible assets, net Property and equipment, net, and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Deferred revenue and other current liabilities Total current liabilities Line of credit Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued or outstanding as of March 31, 2016 and December 31, 2015, respectively — — Common stock, $0.001 par value, 200,000,000 shares authorized, 118,678,225 and 111,788,225 shares issued and outstanding as of March 31, 2016 and December 31, 2015, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated statements. 2 QUEST RESOURCE HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Revenue $ $ Cost of revenue Gross profit Operating expenses: Selling, general, and administrative Depreciation and amortization Total operating expenses Operating loss ) ) Other expense: Interest expense ) ) Total other expense ) ) Loss before taxes ) ) Income tax expense — — Net loss $ ) $ ) Net loss applicable to common stockholders $ ) $ ) Net loss per share Basic and diluted $ ) $ ) Weighted average number of common shares outstanding Basic and diluted The accompanying notes are an integral part of these condensed consolidated statements. 3 QUEST RESOURCE HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2016 (UNAUDITED) Additional Total Common Stock Paid-in Accumulated Stockholders’ Shares Par Value Capital Deficit Equity Balance, December 31, 2015 $ $ $ ) $ Stock-based compensation — — — Sale of common stock and warrants, net of issuance costs — Net loss — — — ) ) Balance, March 31, 2016 $ $ $ ) $ The accompanying notes are an integral part of this condensed consolidated statement. 4 QUEST RESOURCE HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of intangibles Provision for doubtful accounts — Stock-based compensation Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets ) ) Security deposits and other assets ) Accounts payable and accrued liabilities ) Deferred revenue and other current liabilities Other long-term liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Purchase of capitalized software development ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from line of credit — Repayments to line of credit ) — Proceeds from the sale of common stock and warrants, net of issuance costs — Repayments of capital lease obligations ) ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Supplemental non-cash flow activities: Acquisition of equipment under capital leases $ $ — Common stock issued for vested restricted stock units $ — $ 57 The accompanying notes are an integral part of these condensed consolidated statements. 5 QUEST RESOURCE HOLDING CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. The Company, Description of Business, and Liquidity The accompanying condensed consolidated financial statements include the accounts of Quest Resource Holding Corporation (“QRHC”) and its subsidiaries, Earth911, Inc. (“Earth911”), Quest Resource Management Group, LLC (“Quest”), Landfill Diversion Innovations, LLC, and Youchange, Inc. (“YouChange”) (collectively, “we,” “us,” or “our company”). Operations – We provide businesses with one-stop management programs to reuse, recycle, and dispose of a wide variety of waste streams and recyclables generated by their businesses.Our comprehensive reuse, recycling, and proper disposal management programs are designed to enable regional and national customers to have a single point of contact for managing a variety of waste streams and recyclables.This business generates substantially all of our revenue.We also operate environmentally based social media and online data platforms that contain information and instructions necessary to empower consumers and consumer product companies to recycle or properly dispose of household products and materials.Our directory of local recycling and proper disposal options empowers consumers directly and enables consumer product companies to empower their customers by giving them the guidance necessary for the proper recycling or disposal of a wide range of household products and materials, including the “why, where, and how” of recycling.Two customers accounted for 55.3% and 61.5% of revenue for the three months ended March 31, 2016 and 2015, respectively.Our principal offices are located in The Colony, Texas. Liquidity – As of March 31, 2016 and December 31, 2015, our working capital balance was $3,443,448 and $2,059,248, respectively. 2. Summary of Significant Accounting Policies Principals of Presentation and Consolidation The condensed consolidated financial statements included herein have been prepared by us without audit pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with our audited financial statements for the year ended December 31, 2015. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted as permitted by the SEC, although we believe the disclosures that are made are adequate to make the information presented herein not misleading. The accompanying condensed consolidated financial statements reflect, in our opinion, all normal recurring adjustments necessary to present fairly our financial position at March 31, 2016 and the results of our operations and cash flows for the periods presented. We derived the December 31, 2015 condensed consolidated balance sheet data from audited financial statements, but did not include all disclosures required by GAAP. As Quest, Earth911, and YouChange each operate as ecology based green service companies, we did not deem segment reporting necessary.
